The opinion of the court was delivered by
Schroeder, J.:
On the 10th day of November, 1962, the appellant filed a “Motion for Rehearing or Correction of Opinion.” Finding nothing which warrants a reconsideration of the case, the motion for rehearing is denied.
In the third paragraph from the end of the opinion (Fisher v. Rhoades Construction Co., 190 Kan. 448, 375 P. 2d 771) the following sentence is deleted:
*634“Surely the legislature never intended, even by the amendment, that such provision could be used by an injured employee for the purpose of evaluating his claim and obtaining testimony in his behalf.”